       Case 7:18-cv-00425-RDP Document 58 Filed 07/23/19 Page 1 of 11                                                                   FILED
                                                                                                                               2019 Jul-23 AM 11:16
                                                                                                                              U.S. DISTRICT COURT
                                                                                                                                  N.D. OF ALABAMA



                            IN THE UNITED STATES DISTRICT COURT ,.." c,                                    :·-=--
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                     WESTERN DIVISION
                                                                           ZOlq JUL 23 A II: 03
ALI AMIRI                                     )                                                    -                .   .   -- '   ..
                                              )
                                                                            '   .. '-".   --   '
                                                                                                       , , L. ; • :) }-·,; ; ,:\
             Plaintiff,                       )
v.                                            )
                                              )    Case No.: CV-18-00425-RDP
THE BOARD OF TRUSTEES OF                      )
THE UNIVERSITY OF ALABAMA                     )
                                              )
             Defendants.                      )




MOTION TO STOP DETENTION AND DEPORTATION OF THE PLAINTIFF BY THE
                      HOMELAND SECURITY




       Plaintiff Ali Amiri files this motion to respectfully request the Court to stop the deportation

process that is started based on a report from the University of Alabama to the Homeland Security.

They reported that the Plaintiff is no longer affiliated with the University and must be deported.

The relevant facts are as follows.

        I.         Defendants filed a motion for Summary Judgement on March 22, 2019, the motion

fully briefed by June 5, 2019, and it is pending the Court decision.

       2.         On July 17, 2019, Officer Walter Dawkins from Homeland Security contacted

Plaintiff by phone regarding a report on Plaintiffs immigration status. Plaintiff answered all of the

questions and there was an email communication which is attached as Exhibit A. Plaintiff believed

that he had correct immigration documents.

       3.         Officer Walter Dawkins scheduled a meeting at 8:30 am on Monday, July 22, 2019,

just to review the original documents. The Plaintiff showed up on time. All of the documents were



                                             Page 1 of4
          Case 7:18-cv-00425-RDP Document 58 Filed 07/23/19 Page 2 of 11




    up to date', except a document issued by the University2 (1-20), which was expired on July 31,

2018.

           4.      Officer Dawkins and his higher authorities told that the Plaintiff immediately will

be detained without a bond. And will be deported. Also, they took all of the Plaintiffs original

documents, including his Visa, Passport and 1-94, etc. and did not return them to the Plaintiff

           5.       Plaintiff presented documents about this ongoing Federal Lawsuit, as well as

negotiations with the University. Officers agreed if Plaintiff present a document that he will be

reinstated in the University of Alabama, he will not be detained. Otherwise. Plaintiff should show

up again at 8:30 am on Friday, July 26, 2019, and will be detained without a bond and, and will be

deported. If Plaintiff does not show up at 8:30 on Friday. the Officers will come to Plaintiffs

apartment and will arrest him.

          6.       The Court should consider that Plaintiff started this lawsuit on March 19, 2018, and

his 1-20 from University was valid until July 31, 2018. Also, all of the governmentally issued

documents are valid and up to date as of today. These documents include Visa and 1-94, which are

issued by the U.S. Government, and passport, which is issued by the Iranian Government. The

only expired document is a University issued document 3 (1-20). which is expired during this

ongoing lawsuit.

          7.       Plaintiff respectfully requests that the Court order the University of Alabama to

issue an up to date document acceptable by Homeland Security to stop the deportation process.

The Court should consider that the Plaintiff is prose, and has no specific knowledge about the

complexities oflaw. The Court may change this motion to partial summary judgement, if possible,

and order on the reinstatement of the Plaintiff by the University of Alabama.


1
  Plaintiff had a valid Visa, passport. and 1-94. All three are valid and up to date as of today.
2
  Exhibit B.
' Id.
                                                        Page 2 of4
        Case 7:18-cv-00425-RDP Document 58 Filed 07/23/19 Page 3 of 11




        8.       Also. it should be considered that there is no enough evidence to show that Plaintiff

wa' dismissed. 4 But rather. the undisputed documents which are produced by the University shows

that the Plaintiff received a no-trespass warning from the University police officers on June 26,

2017. 5 At this time Plaintiff was an active student working in multiple labs. 6 And, even as of June

30, 2017 Plaintiff was not told anything about dismissal. 7 Then the University did not change the

student status of the Plaintiff and even did not process the alleged dismissal. An undisputed

document from the University registrar shows that Plaintiff was a student at the University registrar

system as of November 23, 2018. 8 And there was nothing Plaintiff could do to change his status,

as he was on no-trespass, no-email. and no-phone call warning. 9

        Conclusion:

        The Homeland Security officers stated that they will arrest the Plaintiff on Friday 8:30 July

26, 2019. And if Plaintiff does not show up they will come to his apartment and arrest him. Plaintiff

respectfully requests that the Court order the University to issue an updated document or reinstate

the Plaintiff before Friday, June 26, 2019, so that the Plaintiff will not be incarcerated by the

officers of the Homeland Security.


Respectfully submitted
                         ·7I ;J.3 f 201 q
        Ali Amiri
        1315 Riverside Drive, Apartment 5
        Tuscaloosa, Alabama 35401
        (205) 331-6903
        ali.amiri 0 7 J 811/ omail.com




4
  Doc. 52, P. 29.
5
  Doc. 53-1, p. 45. (UA Production-001141 ).
6
  Doc. 53-1. p. 17. (UA Production - 000109).
7
  Doc. 53-1, p.34. (UA Production-000915).
8
  Doc. 50-1, p. 250. & Carvalho Depo. 419:10-420:5.
9
  Doc. 53-1. p. 45. (UA Production-001141).
                                                 Page 3 of 4
       Case 7:18-cv-00425-RDP Document 58 Filed 07/23/19 Page 4 of 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2019. a true and correct copy of the forgoing has been
served via U.S. Mail, to the party identified below:


J. Tobias Dykes
Office of Counsel
The University of Alabama System
Box 870106
Tuscaloosa, Alabama 35487-0106
(205) 348-5490                                                      Ali Amiri
j td' kes(a' uas ystem. ed u




                                           Page 4 of 4
Case 7:18-cv-00425-RDP Document 58 Filed 07/23/19 Page 5 of 11




                       Exhibit A
       Case 7:18-cv-00425-RDP Document 58 Filed 07/23/19 Page 6 of 11




M       Gmail                                                         Ali Amiri <ali.amiri2718@gmail.com>



Regarding the False Report from The University of Alabama
4 messages

Ali Amiri <ali.amiri2718@gmail.com>                                             Wed, Jul 17, 2019 at 3:39 PM
To: Walter.e.Dawkins@ice.dhs.gov

  Mr. Walter Dawkins,

 Thank you for the informative conversation we had on the phone today. Here is a brief narrative of the
 situation:

 I am from Iran. In 2011, I came to the U.S. to develop a new kind of computer technology, which I
 developed successfully. This technology can be used to cure diabetes, as well as some other
 applications.

 There was an ownership dispute between the University of Alabama and me. The Office of Governor
 Kay Ivey resolved the ownership issue, but the University did not follow the rules. (See attached #1 ).

 The Office of Senator Richard Shelby suggested to file a federal lawsuit. I filed the lawsuit in March
 2018, and I succeeded. (See attached #2).

 Then the University tried to create visa problems for me to stop the litigation. (I think you have access
 to my visa documents). Governor Kay Ivey supported me. (See attached #3).

 Finally, during the discovery process of the litigation, the University had to return some of the stolen
 properties (See attached #4), and offered a monetary settlement to stop the litigation. But they hold the
 prototypes, which was not acceptable. Now the Federal Court is about to enter an order regarding
 summary judgment.

 If you want, you can get some more information from the following sources:

 1l Office of Governor Kay lvey.;_(334) 242-7120. You may talk to Mr. Bryan Taylor or Ms. Teresa Lee,
 they both know me.

 g) FBI Officer Mr. Josh Alford,_(205) 504-1714. (Birmingham headquarters).

 My contact information are:

 Address: 1315 Riverside Drive, Apt.5, Tuscaloosa, Alabama. 35401
 Phone: 205-331-6903
 Email: ali.amiri2718@gmail.com
 Web: www.pzram.com

 If you would like to meet, I can come to your office, any time at your convenience. Probably next week
 is better than this week, as the Court Order will give us some more information.

 Best Regards,
 Ali Amiri

  4 attachments
         Case 7:18-cv-00425-RDP Document 58 Filed 07/23/19 Page 7 of 11



  ";!j   2_Federal Court Order.pdf
         100K
  ";!j   1_Governor kay Ivey First Letter.pdf
         289K

  ~      4_Returned _compare to FBI Report.pdf
         893K

  ";!j   3_Governor Kay Ivey Second Letter.pdf
         3977K


Dawkins, Walter E <walter.E.Dawkins@ice.dhs.gov>                           Wed, Jul 17, 2019 at 4:29 PM
To: Ali Amiri <ali.amiri2718@gmail.com>


 Mr Amiri,



 Thank you for your prompt replies today. I am going to go over these documents as well as forward
 them to my Resident Agent in Charge here in Birmingham for review. I will update you as soon as
 possible.



 Respectfully,

 SA Walter Dawkins




 Walter E Dawkins

 Special Agent

 Homeland Security Investigations

 Office of the Assistant Special Agent in Charge

 Birmingham Alabama

 (0) 205-290-7150 ext 105

 (F) 205-290-7156

 Cell 205-354-1359




 [Quoted text hidden]
       Case 7:18-cv-00425-RDP Document 58 Filed 07/23/19 Page 8 of 11



Dawkins, Walter E <Walter.E.Dawkins@ice.dhs.gov>                                 Fri, Jul 19, 2019 at 10:33 AM
To: Ali Amiri <ali.amiri2718@gmail.com>
Cc: "Gilmer, Douglas" <Douglas.Gilmer@ice.dhs.gov>


 Mr Amiri,



 I would like to schedule a meeting for Monday of next week 8:30 am at our office.



 Office location:



 Homeland Security Investigations

 234 Goodwin Crest Drive

 Suite 400 (4th floor)

 Homewood, Alabama 35209



 Please bring any and all immigration documentation you may have as well as any student
 information/documentation you may have in your possession for review.



 Feel free to contact me with any questions in regards to getting to our office. I look forward to seeing
 you Monday morning.



 Best Regards,

 Walter Dawkins




 Walter E Dawkins

 Special Agent

 Homeland Security Investigations

 Office of the Assistant Special Agent in Charge

 Birmingham Alabama

 (0) 205-290-7150 ext 105

 (F) 205-290-7156

 Cell 205-354-1359
         Case 7:18-cv-00425-RDP Document 58 Filed 07/23/19 Page 9 of 11




  From: Ali Amiri <ali.am1ri2718@gmail.com>
  Sent: Wednesday, July 17, 2019 3:40 PM
  To: Dawkins, Walter E <Walter.E.Dawkins@ice.dhs.gov>
  Subject: Regarding the False Report from The University of Alabama



  Mr. Walter Dawkins,

 [Quoted text hidden]

  [Quoted text hidden]



Ali Amiri <ali.amiri2718@gmail.com>                                          Fri, Jul 19, 2019 at 11:06 AM
To: "Dawkins, Walter E" <Walter.E.Dawkins@ice.dhs.gov>
Cc: "Gilmer, Douglas" <Douglas.Gilmer@ice.dhs.gov>

 Mr. Dawkins,

 This is to confirm that I received your email and I will come to meet you on Monday 7/22/2019 at 8:30
 am.

 Regards,
 Ali Amiri
 [Quoted text hiddenJ
Case 7:18-cv-00425-RDP Document 58 Filed 07/23/19 Page 10 of 11




                        Exhibit B
                  Case 7:18-cv-00425-RDP Document 58 Filed 07/23/19 Page 11 of 11

Department of Homeland Security                                                          1-20, Certificate of Eligibility for Nonimmigrant Student Status
U.S. Immigration and Customs Enforcement                                                 OMB NO. 1653-0038

SEVIS ID: N0007835260
St:R."liAME/PRIMARY NAME                                                                GIVEN     ~AME                                       Class of Admission
Amiri                                                                                   Ali
PREFERRED NAME                                                                          PASSPORT MME
Ali A.'niri

COUNTRY OF BIRTH
IRA~

DATE OF BIRTH
13 DECEMBER 1918
                                                                                        COU"TRY OF CITIZESSHIP
                                                                                         IRA!\

                                                                                        ADMISSION "UMBER
                                                                                                                                                 F-1
                                                                                                                                                 ACADEMIC AND
FORM ISSUE REASON                                                                       LEGACY NAME                                                LANGUAGE
CONTI~OED ATTENDANCE                                                                    Ali Amiri

SCHOOL INFORMATION
SCHOOL NAME                                                                              SCHOOL ADDRESS
The University of Alabama                                                                Capstone International Services, Box 870254,
The University of Alabama                                                                Tuscaloosa, AL 3549·1
SCHOOL OFFICIAL TO CONT ACT t;PON ARRIVAL                                                SCHOOL CODE AND APPROVAL DATE
Charter Morris                                                                           ATL214F01174000
Director                                                                                 17 J:JLY 2C02

PROGRAM OF STUDY
EDUCATIO:\' LEVEL                                         MAJOR I                                                   MAJOR2
DOCTORATE                                                 Physics,      General 40.0801                             None 00.0000
PROGRAM ENGLISH PROFICIE1'CY                              ENGLISH PROFICIENCY SOTF.S                                EARLJEST ADMISSION DATE
Required                                                  Student is proficient                                     11 J:JLY 2011

ST ART OF CLASSES                                         PROGRAM START/E~D DATE
16 AUGUST 2Cll                                            16 AUGUST 2011 - 31 JULY 2018

FINANCIALS
ESTIMATED AVERAGE COSTS FOR: 12 MONTHS                                                    STUDE:'li/T'S FU!'iDING FOR: 12 MOf'\THS
Tuition and Fees                                                ~   26, 950               Personal Funds                                                $           0
Living Expenses                                                 $   19,350                Graduate Assistantshi?                                        $   53,194
Expenses of Dependents (1)                                      s    3, ace               Funds From Another Source                                     s
Other                                                           s           0             On-Campus Employment                                          s
TOTAL                                                           $   50,100                TOTAL                                                         $    53,194

REMARKS
~a unusual delay.             Original length of time given to complete                          progra~    is not reasonaole for an average student i'h
progra:n.




SCHOOL ATTESTATION
I certify under penalty of perjury that all information provided above was entered before I signed this form and is true and correct. I CXei:uted this form in the United
States after review and evaluation in the United States by me or other officials of the school of the srudcnt's application, transcripts, or other records of courses raken
and proof of financial responsibility, which were received at the school pr:ioc to the execution of this form. The school has determined that the above named student's
qualifications meet all standards for admission to the school and the student will be required to pursue a full program of study as defined by 8 CFR 214.2(f)(6). I am a
designated school officiaJ of the above named §Choo! 3rd 3m 3uthgrizM to issue this form.
X            /           ..?"--:----                                            -----    DATE ISSliED                                   PLACE ISSUED
SIGNATUIU': 01": Charter Morris, Director                                                09 Dece:r.bcr 2016                             Tuscaloosa, AL

STUDENT ATTESTATION
 I have read and agreed to comply with the terms and conditions of my admission and those of any extension of stay. I certify that all information p;ovided on this form
 refers specifically to me and is true and correct to the best of my knowledge. I c:ertify that I seek to enter or remain in the United States temporarily, and solely for the
 purpose of pursuing a full program of study at the school named above. I also au1horize the named school to release any infonnation from my records needed by DHS
 pursuant to j ~FR 214.~ determine my nonimmigrant status. Parent or guardian, and student, must sign if student is under 18.
 x       .:/th- Jl/t'l'WL-                                                                                _1_2~1_n_~1 1.0_1_b_ _ _ _ __
SIGNATURE OF: Ali Amiri                                                                                    DATE
                                                     x
 :\:AME Of PARENT OR GUARDIAN                        SIGNATURE                                             ADDRESS (city/state or province/country)            DATE




 ICE Form 1-20 (3/31/2018)                                                                                                                                    Page I of 4
